  Case 8:19-cv-01628-VMC-JSS Document 1 Filed 07/05/19 Page 1 of 5 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

                                CASE NO. _____________________

BOBBIE FONTAINE,

          Plaintiff,

vs.

HOLIDAY HOTEL & RESORT, LLC,
a Florida Limited Liability Company, and
MICHAEL SHABO, an individual,
jointly and severally,

          Defendants.
                                       /

                          PLAINTIFF’S COMPLAINT FOR DAMAGES

          Plaintiff, BOBBIE FONTAINE, sues Defendants, HOLIDAY HOTEL & RESORT, LLC

and MICHAEL SHABO, and shows:

                                           Introduction

          1.      This is an action by BOBBIE FONTAINE against her former employers for

unpaid minimum wages pursuant to the Fair Labor Standards Act and breach of contract.

Plaintiff seeks damages and a reasonable attorney’s fee.

                                            Jurisdiction

          2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

206. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §

1367(a).

          3.      The claims arose within the Middle District of Florida, which is where venue is

proper.




                                                 1
 Case 8:19-cv-01628-VMC-JSS Document 1 Filed 07/05/19 Page 2 of 5 PageID 2



                               Parties and General Allegations

       4.       Plaintiff, BOBBIE FONTAINE, (hereinafter “FONTAINE”) a resident of Pinellas

County, was, at all times material, employed by HOLIDAY HOTEL & RESORT, LLC as a

manager, was an employee as defined by 29 U.S.C. § 203(e), and during her employment with

HOLIDAY HOTEL & RESORT, LLC, was engaged in commerce or in the production of goods

for commerce.

       5.       Defendant, HOLIDAY HOTEL & RESORT, LLC (hereinafter, “HOLIDAY

HOTEL”), is a Florida Limited Liability Company with headquarters in Pasco County, Florida, is

an enterprise engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C.

§ 203(d) and (s)(1), in that it has employees engaged in commerce or in the production of goods

for commerce, or that has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person; and it is an

enterprise whose annual gross volume of sales made or business done is not less than $500,000

(exclusive of excise taxes at the retail level that are separately stated) which has employees

subject to the provisions of the FLSA, 29 U.S.C. §§ 206.

       6.       Defendant MICHAEL SHABO (hereinafter, “SHABO”) is a resident of Pinellas

County, Florida.

       7.       At all times material to this Complaint, SHABO has managed and/or operated

Defendant HOLIDAY HOTEL and regularly exercised the authority to hire and fire its

employees, determine the work schedules of employees, set the rate of pay of employees, and

controlled its finances and daily operations. SHABO did, in fact, hire Plaintiff, set Plaintiff’s

rate of pay and work schedule, and thus dictated the terms of Plaintiff’s employment. SHABO

was the individual who decided not to pay Plaintiff her agreed upon wages. By virtue of such




                                               2
 Case 8:19-cv-01628-VMC-JSS Document 1 Filed 07/05/19 Page 3 of 5 PageID 3



control and authority, SHABO is an employer and/or joint-employer of Plaintiff as defined by

the FLSA, 29 U.S.C. §203(d).

             Count I – Violation of the FLSA by Both Defendants – Minimum Wage

       8.       Plaintiff, FONTAINE, realleges, as if fully set forth in Count I, the allegations of

Paragraphs 1 through 7 above.

       9.       FONTAINE worked for HOLIDAY HOTEL and SHABO from approximately

March 5, 2019 through April 19, 2019 but received no compensation whatsoever for the work

performed.

       10.      HOLIDAY HOTEL and SHABO’s failure to pay FONTAINE her wages violates

29 U.S.C. § 206(a)(1) by not paying her at least a minimum wage.

       11.      FONTAINE is entitled pursuant to the FLSA to recover from both Defendants:

                a.     The applicable minimum wage in effect at the times she worked without

       receiving compensation;

                b.     As liquidated damages, an amount equal to the unpaid minimum wage she

       is owed;

                c.     The costs of this action, and;

                d.     A reasonable attorney’s fee.

       WHEREFORE, Plaintiff prays that this Honorable Court:

                a.     Enter judgment for FONTAINE and against HOLIDAY HOTEL and

       SHABO on the basis of their willful violations of the FLSA;

                b.     Award FONTAINE actual and compensatory damages in the amount shown

       to be due for unpaid minimum wages;

                c.     Award FONTAINE an equal amount in liquidated damages;




                                                 3
 Case 8:19-cv-01628-VMC-JSS Document 1 Filed 07/05/19 Page 4 of 5 PageID 4



               d.      Award FONTAINE reasonable attorneys’ fees and costs of suit; and

               e.      Other such relief as this Court deems just.

           Count II – Breach of Oral Contract by Both Defendants – Unpaid Wages

        12.    Plaintiff, FONTAINE, realleges, as if fully set forth in Count II, the allegations of

Paragraphs 1 through 7 above.

        13.    In February or March of 2018, Defendants HOLIDAY HOTEL and SHABO

provided an oral contract to FONTAINE setting her salary for her employment at $40,000.00 per

year.

        14.    FONTAINE accepted that contract and proceeded to work for Defendants from

approximately March 5, 2019 through April 19, 2019.

        15.    Defendants breached the contract by failing to pay FONTAINE the agreed upon

salary for her hours worked during her employment.

        16.    Defendants’ failure to pay FONTAINE her salary owed has resulted in damages to

FONTAINE.

        17.    FONTAINE is entitled to recover from Defendants her unpaid wages, the costs of

this action, and a reasonable attorney’s fee.

        WHEREFORE, Plaintiff prays that this Honorable Court:

               a.      Enter judgment for FONTAINE and against HOLIDAY HOTEL and

        SHABO on the basis of their breach of contract;

               b.      Award FONTAINE actual and compensatory damages;

               c.      Award FONTAINE reasonable attorneys’ fees and costs of suit; and

               d.      Other such relief as this Court deems just.




                                                 4
 Case 8:19-cv-01628-VMC-JSS Document 1 Filed 07/05/19 Page 5 of 5 PageID 5



                                                Jury Demand

       Plaintiff demands trial by jury.

Dated: July 5, 2019
Plantation, Florida

                                                  Respectfully submitted,


                                          By:     s/Robert S. Norell
                                                  Robert S. Norell, Esq.
                                                  Fla. Bar No. 996777
                                                  E-Mail: rob@floridawagelaw.com
                                                  ROBERT S. NORELL, P.A.
                                                  300 N.W. 70th Avenue
                                                  Suite 305
                                                  Plantation, FL 33317
                                                  Telephone: (954) 617-6017
                                                  Facsimile: (954) 617-6018
                                                  Counsel for Plaintiff




                                                     5
